Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the Applicant Election filled on 08/17/2021. Currently, claims 1-6 and 8-14 are pending in the application. Claims 7 and 15-19 are withdrawn from Consideration and have been cancelled.



Election/Restrictions

Applicant's election with traverse of Group II, claims 1-6 and 8-14, in the reply filed on 08/17/2021 is acknowledged.

 The traversal is on the ground(s) that the Applicant has elected Species II but the Applicant would like to clarify that the figures corresponding to Species III and IV are not directed to a method of stealth dicing. It is unclear why the Examiner believes that these figures corresponding to species III and IV are directed to a method of stealth dicing. Indeed, referring to paragraphs [0045]-[0046] of the instant application, the method of sawing to singulate the .

This is not found persuasive because Applicant’s specification recites that “The method of forming a plurality of semiconductor die may include singulating the semiconductor die through stealth dicing. As used herein, stealth dicing may include forming a damaged or modified layer within the die street of a semiconductor substrate. The damaged layer may be formed using any method disclosed herein. After the damaged layer is formed, stealth dicing may include coupling the semiconductor substrate to a tape expander. The semiconductor substrate may then be expanded resulting in singulation of the semiconductor substrate along the damaged die street into a plurality of die. Stealth dicing may increase the number of die formed from the semiconductor substrate as the die street may be narrower than that which a saw blade can produce due to saw blade width, saw kerf width, and other factors controlling the ultimate width of a saw cut street.” ([0048], Applicant’s specification), wherein Figures 3 and 7 does not fall within the method of stealth dicing since it is using saw dicing. Further, Applicant’s claims 7 and 18 claim stealth dicing method which is different than saw dicing as shown in Figures 3 and 7. Thus, stealth dicing and saw dicing is different steps after the steps of Figures 1-2.Therefore, the requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being obvious over Morikazu et al (US 20180161921 A1) in view of UZOH (US 20180308819 A1).

Regarding claim 1, Figures 1-8 of Morikazu disclose a method of forming a plurality of semiconductor die, the method comprising: 
forming a damage layer (23, [0120]) beneath a surface of a die street (22) in a semiconductor substrate (2); and
singulating (using a saw 6 in Figure 7) the semiconductor substrate along the die street into a plurality of semiconductor die. 

Morikazu does not teach removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy. 

However, UZOH is a pertinent art which taches that in an example cleaning sequence (Figures 9-10), the object(s) to be cleaned (for example, dies 310 or a carrier, etc.) are loaded onto processing equipment 902 (such as a turntable or spin-plate as shown) for cleaning and/or other processing. The cleaning process includes applying proximity megasonic energy to a cleaning fluid, via a megasonic transducer 904, while the dies 310 may be rotated on the turntable 902. The transducer 904 may be scanned back and forth while the dies 310 rotate to improve even application of sonic energy to the dies 310. The sonic energy helps to loosen particles that may be otherwise difficult to remove from the die 310 surfaces. 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morikazu by using a step of removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy in order to clean the debris from singulation according to the teaching of UZOH ([0063]-[0066]).

Regarding claim 9, Figures 1-8 of Morikazu discloses a method of forming a plurality of semiconductor die, the method comprising: 
irradiating a semiconductor substrate (2) with a laser beam at a focal point (P) below a die street to form a damage layer (23); and
sawing (using blade 6 in Figure 7) the semiconductor substrate along the die street (22) into a plurality of semiconductor die.

Morikazu does not explicitly teach removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy.

However, UZOH is a pertinent art which taches that in an example cleaning sequence (Figures 9-10), the object(s) to be cleaned (for example, dies 310 or a carrier, etc.) are loaded onto processing equipment 902 (such as a turntable or spin-plate as shown) for cleaning and/or other processing. The cleaning process includes applying proximity megasonic energy to a cleaning fluid, via a megasonic transducer 904, while the dies 310 may be rotated on the turntable 902. The transducer 904 may be scanned back and forth while the dies 310 rotate to improve even application of sonic energy to the dies 310. The sonic energy helps to loosen particles that may be otherwise difficult to remove from the die 310 surfaces. 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Morikazu by using a step of removing one or more particulates in the die street after singulating through applying sonic energy to the plurality of semiconductor die and spraying the plurality of semiconductor die with a liquid while applying the sonic energy in order to clean the debris from singulation according to the teaching of UZOH ([0063]-[0066]).

Regarding claims 2 and 11, Figures 1-8 of Morikazu disclose that the method of claim 1, wherein the semiconductor substrate is silicon carbide ([0088]). 

Regarding claim 3, Figures 4-6 of Morikazu disclose that the method of claim 1, wherein forming a damage layer (23) further comprises irradiating the die street with a laser beam at a focal point within the semiconductor substrate at one or more spaced apart locations beneath the surface of the die street (22) to form the damage layer ([0116]). 

Regarding claims 4 and 13, Figures 4-6 of Morikazu disclose that the method of claim 1, wherein forming a damage layer (23) further comprises: irradiating the die street with a laser beam at a focal point (P) at a first depth within the semiconductor substrate at one or more spaced apart locations beneath the surface of the die street; and irradiating the die street with a laser beam at a focal point at a second depth within the semiconductor substrate (2) at one or more spaced apart locations beneath the surface of the die street ([0116]). 

Regarding claim 5, Figure 7 of Morikazu disclose that the method of claim 1, wherein singulating the semiconductor substrate comprises sawing the semiconductor substrate (2). 

Regarding claims 6 and 12, Morikazu disclose that the method of claim 1, further comprising ablating a portion of a material of the die street using a laser ([0041]). 

Regarding claims 8 and 10, Morikazu in view of UZOH does not explicitly teach that the  method of claim 1, wherein applying sonic energy further comprises applying sonic energy between 20 kHz to 3 GHz. 


However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.


Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Morikazu et al (US 20180161921 A1) in view of UZOH (US 20180308819 A1) as applied to claim 9 above, and further in view of Okamura et al (US 20120156816 A1).

Regarding claim 14, Morikazu in view of UZOH do not teach that the method of claim 9, further comprising applying sonic energy to a saw blade while cutting the semiconductor substrate. 

However, Okamura is a pertinent art which teaches a wafer dividing method, wherein Okamura teaches that the cutting apparatus 101 may be configured so that ultrasonic vibrations are transmitted to the cutting edge of each cutting blade 111 in cutting the sapphire wafer W, thereby reducing a cutting load to the sapphire wafer W. In the above-mentioned manner, the sapphire wafer W is divided along the modified layers 402 as a division start point to obtain the individual light emitting devices 411 ([0042]).



Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use a step of applying sonic energy to the saw blade while cutting the semiconductor substrate in the method of Morikazu in view of UZOH according to the teaching of Okamura in order to have an efficient cutting process without damaging the wafer ([0042] of Okamura).



Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        10/22/2021